MEMORANDUM **
Martin Ramos-Flores appeals the 46-month sentence imposed following his guilty plea to unlawful reentry of a deported alien in violation of 8 U.S.C. § 1326. Galvan-Lozano contends that under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), the district court denied Ramos-Flores due process by imposing a sentence longer than 8 U.S.C. § 1326(a)’s two-year statutory maximum based on a prior conviction that was neither charged in the indictment nor admitted as part of the guilty plea. This contention, as Ramos-Flores concedes,1 is foreclosed. United States v. Pacheco-Zepeda, 234 F.3d 411, 413-15 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Ramos-Flores states that he presents this assignment of error to preserve the issue should subsequent Supreme Court alter the legal landscape.